Per Curiam:
The order should be modified by striking out the following words: “And the said Charles B. Wolffram is hereby ordered and directed to appear before the justice presiding at Special Term, Part II, of this court, on the -day of February, 1909, at 2 o’clock in the afternoon of that day, and give evidence relative to the investigation made by the defendant before publication of the truth of the facts published, and in relation to other similar articles published in defendant’s newspapers.” As so modified the order should be affirmed, without costs; the order to fix a date for the attendance of the witness for examination. Present—Ingraham, McLaughlin, Clarke, Houghton and Scott, JJ. Order modified as directed in opinion, and as modified affirmed, without costs. Settle order on notice.